PER CURIAM.
This case has been retried in strict conformity with the opinion of the court of appeals upon the former appeal reported in 120 N. Y. 402, 24 N. E. Rep. 790. There was sufficient evidence upon the "question of ratification to require the submission of the question to jury, and the record discloses no error in the admission or exclusion of evidence, or in the instructions given to or withheld from the jury. Nor can the verdict be held to be against the weight of the evidence. The judgment and order should be affirmed, with costs.